DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    93
    383
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 10/06/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 2 and 20 recited “such as” in the claim language. The phrase “such as” renders the claims indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. MPEP 2173.05(d). Accordingly, claims 2 and 20, and their dependents are rendered indefinite. 
Claim 5 recites ‘counter ion’, but its independent claim does not recite it. There is insufficient antecedent basis for this limitation in the claim, and so claim is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Demarco et al (WO 2006/087001 A1; see applicants filed IDS dated 10/06/2021) in view of Tsai et al (Expert Opin.Ther.Patents, 2015, 25(10), 1145-1158) or Gombert et al (WO 2015/096873 A; see applicants filed IDS dated 10/06/2021) and Berge et al (Journal of Pharmaceutical Sciences, Jan 1977, vol.66, No.1, 1-19).     
For claims 1-4:
Demarco et al teach applicants recited cyclic peptide [see claim 1 and claim 36]. In fact, applicants are already acknowledged this fact in their specification.  Demarco et al also teach pharmaceutical compositions comprising beta-hairpin peptidomimetics of their invention, which comprises physiologically acceptable carriers, diluents, excipients etc., and their purpose [see page 81, lines 26-33; page 82, lines 1-35].
Demarco et al further teach that their cyclic peptides show inhibitory activity for elastase [see Table 3], wherein elastase is from human neutrophils [see Table 2].
Demarco et al further suggest that their beta-hairpin peptidomimetics can be used in treating pulmonary diseases, such as cystic fibrosis [see lines 6-24 in page 81].
However, Demarco et al silent on or failed to show their data in treating diseases or conditions of the lungs being mediated by or resulting from human neutrophil elastase activity. 
However, nexus between neutrophil elastase (NE) activity and lung diseases are known in the art. For example, Tsai et al teach the physiological functions of NE, pathogenesis caused by a protease-antiprotease imbalance and NE inhibitors useful in iterating lung diseases, such as COPD, cystic fibrosis etc, because in inflammatory lung diseases, an excess neutrophils accumulation and activation disrupt the protease-antiprotease balance and trigger lung destruction, and conclude that an effective treatments can be targeting to inhibit excessive NE activity or influx into lungs [see section 2-4 in page 1146-1149, Table 2].
Alternatively, Gombert et al teach beta-hairpin peptidomimetics as selective elastase inhibitors, which are structurally similar to applicants recited cyclic peptide or falls within the scope of formula (I) of Gombert et al [see claims 1-26], and these are shown as inhibitors of human neutrophil elastase [see Table 2] and useful to treat pulmonary diseases, such as cystic fibrosis [see claims 29-31].
Therefore, one would be motivated to extrapolate inhibitors of NE for treating lung diseases, such as cystic fibrosis etc. 
For claims 5 and 17-18:
Though Demarco et al teach that their beta-hairpin peptidomimetics may contain charged residues as pharmaceutically acceptable salts, but failed to show salts of their compounds with acetate ion. However, acetate is FDA approved counter ion for the pharmaceutical compounds [see Table 1 in Berge et al]. Similarly, incorporation of osmatic agents are also common in pharmaceutical compositions. 
For claims 9-16:
Demarco et al teach applicants recited compound and 1 mM of sample is used in enzymatic assays [see section 2.1 in page 108], peptide in serial dilution of 12.5, 25 and 50 micromolar in cytotoxic assay [see section 2.3 in page 110], and peptide of 100 micromolar used in hemolysis [see section 2.4 in page 111], and peptide intravenous dose of 5 mg/kg and an oral dose of 50 mg/kg administered in pharmacokinetic study etc. [see section 2.6 in page 112]. However, concentration range for a given component is considered as an optimizable parameter, because skilled person in the art would determine optimal amounts through a routine experimentation. Moreover, established case law says “Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955)”. Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.

Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants recited cyclic peptide and its properties, such as inhibitor of NE, nexus between NE activity and lung diseases etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the teachings of above recited art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 11,235,023 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The instant claims are drawn to a method of treating diseases or conditions of the lungs being mediated by or resulting from human neutrophil elastase activity, the method comprising administering an effective amount of recited composition with the recited components in it. 
The claims of US patent are drawn to a pharmaceutical composition with the recited components and limitation in it.  
So, the product is common in both cases. Though the independent claims, in both cases, differ in the properties of the components in the composition, but these are defined in the dependent claims. 
The difference is the claims of US patent do not recite the method limitations in the claims. However, the specification of US patent disclosed its use in treating pulmonary diseases [see col.4, lines 28-35; col.14, lines 40-50 etc].
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658